Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 1 of 16

From: Nelson Mixon

Sent: Wednesday, August 21, 2019 7:06 PM

To: Mesa.NorthandEast.Clm

Cc: Barry Willits

Subject: [EXTERNAL] Claim No. 45-92-2018 (5205 Lincoln, LLC)

 

Attached is a courtesy copy of the complaint in this matter, which has been served via the Arizona Department
of Insurance.

Nelson A. F. Mixon

HOLDEN WILLITS PLC

Two North Central Avenue, Suite 1760
Phoenix, Arizona 85004
602-508-6223 phone

602-508-6211 fax
nmixon(@holdenwillits.com

 
10

12

13

l4

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 2 of 16

    

HOLDEN WILLITS PLC
‘Two North Central Avenue, Suite 1760
Phoenix, Arizona 85004

Telephone (602) 508-6210

Facsimile (602) 508-6211

PERIOR COURT

z
Mv

   

Barry A. Willits (State Bar No. 016091)
bwillits@holdenwillits.com

Nelson A. F. Mixon (State Bar No. 028882)
nmixon@holdenwillits.com

Attorneys for Plaintiff 5205 Lincoln, LLC

SUPERIOR COURT OF ARIZONA
COUNTY OF MARICOPA

5205 LINCOLN, LLC, an Arizona limited Case NoCV2019-014818
liability company,
COMPLAINT
Plaintiff,
(Tier 3)
Whe

OWNERS INSURANCE COMPANY, a
foreign insurer,

Defendant.

 

 

For its complaint against defendant Owners Insurance Company (the “Insurance
Company”), plaintiff 5205 Lincoln, LLC (“5205”) alleges as follows:
PARTIES, JURISDICTION, AND VENUE
l, 5205 is an Arizona limited liability company doing business in the State of
Arizona.
2. The Insurance Company is a foreign insurance company doing business in

the State of Arizona.

G\Does\5205 Lincoln\legals\Complaint.docx

 
4

10

ll

12

15

16

7

 

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 3 of 16

3, The acts and omissions giving rise to this lawsuit occurred in Maricopa

County, Arizona.

4, Jurisdiction and venue are proper in this Court.
as This case qualifies as a Tier 3 case because of the amount in controversy.
GENERAL ALLEGATIONS

Background on 5205 and the Property.
6. 5205 incorporates its allegations above as if fully set forth herein.
ep 5205 is a small business that owns certain real estate located at 5203 and
5205 East Lincoln Drive, Paradise Valley, Arizona (the “Property”).
8. There are three buildings on the Property: the Northeast Building, the

Northwest Building, and the Rear Building. The buildings are shown below:

 

 

 

‘| Northeast
Building

Rear
Building _

 

 

GADocs\5205 Lincoln\legals\Comptaint.docx

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 4 of 16

9, 5205 rented all three buildings. The Northeast Building and Northwest
Building were rented by Stevan’s Consignment (“Tenant”), a home furnishings store, and the
rear building was rented by Bedbrock Developers, LLC, a general contractor.
5205 Bought the Policy from the Insurance Company.
10. 5205 bought a businessowner’s policy from the Insurance Company,
policy no. 51-204-952-00 (the “Policy”), and subsequently renewed the Policy.
11. The Policy provided property insurance coverage for all three buildings on
the Property.
12. ‘The Policy was in effect on October 21, 2018.
13. The Policy contains the following provision providing coverage for
collapse:
We will pay for loss or damage caused by or resulting from risks of
direct physical loss involving collapse of a building or any part of a
building...

The October 21, 2018 Roof Collapse and Resulting Water Damage.

14. On October 21, 2018, a portion of the mansard roof on the Northeast
Building collapsed (the “Collapse”).

15. 5205 promptly reported the Collapse to the Insurance Company.

16. Repairs needed to be made to the Northeast Building as a result of the
Collapse.

17. As part of the repair work, 5205 was required to perform certain additional

work to comply with the building code and other requirements of the Town of Paradise Valley.

G:\Does\5205 Lincoln\legals\Complaint.docx

 
16

17

18

20

21

22

23

25

 

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 5 of 16

18. During the repair work, 5205 learned the existing roof and structure of the
Northeast Building suffered resulting water damage (the “Water Damage”) as a result of the
damage sustained in the Collapse, subsequent weather events, and the failure of contractors
hired by Insurance Company to properly waterproof the Northeast Building after performing
initial demolition work,

19. 5205 promptly reported the Water Damage to the Insurance Company and
invited the Insurance Company to inspect, but it failed to send an adjuster to do so.

Repairs Have Cost $141,728.83.

20. 5205 has spent or incurred $76,710.64 on roof repairs as a result of the
Collapse and $38,839.18 on repairs as a result of the Water Damage. This repair work is now
finished.

21. Further, 5205 has incurred or will incur $19,611.77 for lighting repairs,
$4,879.64 for misting system repairs $1,437.60 for sign repairs, and $250.00 for engineering
costs, all as a result of the Collapse.

The Insurance Company’s Failure to Pay For and Inspect the Repairs.

22. To date, the Insurance Company has only paid $35,964.21 for repair work.
A further $105,764.62 for repair work is due and owing.

23. Despite repeated demands, the Insurance Company has refused to pay the
remaining amount due for the repair work.

24. The Insurance Company has never sent an adjuster to inspect the repair

work completed by 5205.

G:\Does\5205 Lincoin\legals\Complaint.docx’

 
9

10

li

20

21

22

23

24

25

 

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 6 of 16

25. The Insurance Company failed to acknowledge or respond to 5205’s
August 6, 2019 request that the Insurance Company inspect the completed work so payment
could be made.

5205’s Lost Tenant and Rental Income.

26.  Asaresult of the Collapse, Tenant ceased paying rent on both buildings
and eventually terminated its lease, claiming constructive eviction,

27. 5205 has incurred lost rental income of $117,749.08 through August 2019
as a result of the Collapse. This amount will continue to increase until 5205 finds a
replacement Tenant.

The Insurance Company’s Failure to Pay For 5205’s Lost Tenant and Rental Income.

28. The Insurance Company has only paid $34,628.16 of 5205’s lost rental
income, This is less than a third of the loss 5205 has suffered, and 5205 has repeatedly
informed the Insurance Company of this. Nevertheless, the Insurance Company has failed and |
refused to pay the remaining amounts.

29. The Insurance Company has failed to pay anything to 5205 for lost rent
since May 2019 despite repeated requests by 5205.

30. On March 21, 2019, the Insurance Company’s adjuster calculated that

5205’s monthly lost rental income was $11,131.03:

G:\Does\5205 Lincotn\lcgals\Complaint.dacx|

 
12

13

14

15

16

17

20

21

22

23

24

eo

 

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 7 of 16

 

 

HiPhil,
i've calculated the total monthly rent loss as follows:

$527.32/3=  $176.11utllitles
$467.72 tax
$157.90 Insurance
$801.73

$10,329.30 rent
$11,131.03 monthly loss

Sincerely,

Beau Lawrence, AIC, AINS, LFCS |

Held Claims Representative

Mesa North/East Cloims <jmege001 .png>
p: 480.630.7119, axl. 58304

f: 460.830.8774

 

 

 

31. The Insurance Company now claims 5205’s covered lost rental income is
less than half of what 5205 has suffered and what the Insurance Company agreed the monthly
loss was on March 21, 2019.

32. The Insurance Company has ignored repeated requests by 5205 to identify
the language in the Policy that supports the Insurance Company’s position on its failure to pay
the full loss of rent suffered by 5205. Nothing in the Policy supports the Insurance Company’s
position.

33. The Insurance Company has also wrongfully claimed that coverage for lost
rental income is limited by a business income and extra endorsement. The Insurance Company
has ignored that coverage for a collapse is a separate and additional coverage. The provisions
providing coverage for collapse do not contain any of the limitations the Insurance Company
seeks to impose on 5205. The Insurance Company has ignored this when 5205 has brought it
up, and the Insurance Company has never sent any further explanation for its wrongful

interpretation of the Policy.

GADoes\5205 Lincoln\legals\Complaint.docx

 
20

2

22

23

24

25

 

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 8 of 16

34. 5205 has made a claim for the lost value of the tenant improvements 5205
made for Tenant. 5205 estimates it spent $13,700.00 on these tenant improvements. The value
of these improvements has been lost since Tenant terminated its lease as a result of the
Collapse. The Insurance Company has completely ignored this claim and failed to pay it.

35. 5205 has made a claim for the lost value of free rent 5205 gave Tenant as
an inducement. 5205 provided Tenant with $16,584.00 of free rent. The value of this free rent
has been lost since Tenant terminated its lease as a result of the Collapse, The Insurance
Company has completely ignored this claim and failed to pay it.

36. 5205 has made a claim for the costs 5205 will likely incur to hire a real
estate broker to secure a replacement tenant since Tenant terminated its release as a result of the
Collapse. 5205 estimates it would incur about $29,748.38 in broker commissions. The
Insurance Company has completely ignored this claim and failed to pay it.

37. 5205 has made a claim for the costs 5205 will likely incur for tenant
improvements to secure a replacement tenant since Tenant terminated its release as a result of
the Collapse. The Insurance Company has completely ignored this claim and failed to pay it.

The Insurance Company’s Wrongful Reservation of Rights.

38. The Insurance Company wrote a letter to 5205 stating that the Insurance
Company might deny coverage for the Water Damage if 5205 failed to exercise reasonable care
to protect the Northeast Building.

39. Inresponse, 5205 wrote a letter to the Insurance Company explaining the
steps it took to protect the building and how it relied upon the licensed contractors hired by the

Insurance Company. 5205 asked the Insurance Company to retract its reservation of rights.

GADoes\5205 Lincoln\legals\Complaint.docx

 
bo

14

[5

16

17

18

19

20

21

22

23

24

25

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 9 of 16

40. The Insurance Company refused to retract its reservation of rights, and has
failed to disclose its factual basis for continuing to reserve its rights to deny coverage for the
Water Damage.

41. There is no factual basis for the Insurance Company to continue to reserve
its rights. ‘The Insurance Company knows this.

The Insurance Company’s Failure to Pay 5205’s Claim.

42. The total amount of 5205’s claim to date is $308,039.70. This amount is
expected to increase until 5205 finds a new tenant.

43. To date, the Insurance Company has only paid $76,613.92, and 5205 has a
$1,000.00 deductible. This leave a balance due of $241,499.94.

44. A reconciliation of 5205’s claim to date is shown below:

 

§205 Lincoln Claim Reconciliation

 

 

 

 

(as of August 16, 2019)

Repair Costs

Roof Repairs $76,710.64

Water Damage Repairs $38,839.18

Lighting Repairs $19,611.77

Mist System $4,879.64

Sign Repairs $1,437.60

Engineering $250.00

Subtotal of Repair Costs $141,728.83
Lost Rental Income (October 2018-August 2019) $117,749.08
Interest on Unpaid Lost Rental Income $2,653.57
Lost Value of Free Rent $16,584.00
Lost Value of Tenant Improvements $13,700.00
Real Estate Broker Charges $29,748.38
New Tenant improvements $ TBD
Administration Costs $ TBD
Total Amount of Claim $308,039.70

Less Payments Received
Less Deductible
Total Amount Owed by Insurance Company

($76,613.92)
($1,000.00)
$241,499.94

 

This amount is subject to revision in the course of discovery, and additional costs are

GADoes\5205 Lincoin\legals\Complaint.docx

 

 
I

12

13

14

15

16

17

19

20

2

22

23

24

25

 

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 10 of 16

anticipated until a new tenant is found.

45. 5205 has demanded that the Insurance Company pay the $241,499.94 due
and owing on 5205’s claim. Without justification or excuse, the Insurance Company has failed
to do so.

46. The Insurance Company’s failure to timely pay 5205’s claim has caused a
hardship for 5205. Among other things, 5205 has had to borrow money from its owners to fund
repairs; has had to delay performing certain work, such as the installation of new signs to
replace the ones damaged in the Collapse; and 5205 has had to spend an inordinate amount of
time handling its claim for which it owes compensation to its owners.

The Insurance Company’s Delay.

47. ‘The Insurance Company has unreasonably delayed the adjustment and
resolution of 5205’s claim.

48. For example, it took the Insurance Company roughly two months to
demolish the mansard roof after the Collapse, clean up the debris, and waterproof the Northeast
Building. The delay was due to the Insurance Company’s failure to contract with the initial
contractor, Serv Pro, for the full scope of needed work, and delay in hiring another contractor to
complete the additional work when the Insurance Company did not like Serv Pro’s price.

49. As another example, the Insurance Company asked 5205 to obtain two
bids to repair the damage caused by the Collapse. 5205 obtained two bid and provided them to
the Insurance Company, which then insisted that it obtain a third bid. The Insurance Company -
failed to provide the correct scope of work to the third bidder and the final third bid did not

come in until the end of March 2017. Even then, the third bidder did not even include the cost

GADoes\5205 Lincotn\legals\Complaint.doox

 
13

14

15

16

17

18

20

2i

22

23

24

25

 

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 11 of 16

of a building permit in its estimate.
50. The Insurance Company has consistently failed to timely respond to
5205’s communications, and indeed ignored many emails and letters from 5205,

FIRST CLAIM FOR RELIEF
(Breach of Contract)

51. 5205 incorporates its allegations above as if fully set forth herein.

52. The Policy was a contract between 5205 and the Insurance Company.

53. 5205 performed its obligations under the Policy by, among other things,
timely paying all premiums due, promptly reporting its claim, and cooperating with all requests
made by the Insurance Company.

54. The Insurance Company breached its obligations under the Policy by,
among other things, failing to pay 5205’s claim. The amount due on the claim is no less than
$241,499.94 as of the present time, and that amount is expected to increase until 5205 secures a
replacement tenant.

55. As aresult of the Insurance Company’s breach of contract, 5205 is entitled
to judgment against the Insurance Company in a principal amount to be proven at trial but in no.
event less than $241,499.94, plus accrued and accruing interest from the date due until paid.

56. 5205 is entitled to an award of attorneys’ fees and costs under A.R.S. §§
12-341 and 12.341.01

THEREFORE, 5205 demands the following relief against the Insurance
Company:

A. Judgment in a principal amount to be proven at trial but in no event less

10

G:ADoes\5205 Lincoln\legals\Complaint.docx

 
20

21

22

23

24

25

 

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 12 of 16

than $241,499.94, together with accrued and accruing interest from the date due until paid;
B. Judgment for 5205’s attorneys’ fees and costs; and
C All other relief the Court deems appropriate.

SECOND CLAIM FOR RELIEF
(Breach of the Covenant of Good Faith and Fair Dealing)

57. 5205 incorporates its allegations above as if fully set forth herein.

58. This count is a contract claim for the Insurance Company’s breach of the
Policy’s covenant of good faith and fair dealing.

59. | The Policy was a contract between 5205 and the Insurance Company.

60. Under Arizona law, every contract contains an implied covenant of good
faith and fair dealing.

61. The Policy contains an implied covenant of good faith and fair dealing.

62. ‘The covenant of good faith and fair dealing prohibited the Insurance
Company from doing anything to prevent 5205 from receiving the reasonably expected benefits
and entitlements of the Policy.

63. Under the Policy, 5205 reasonably expected to receive prompt and fair
adjustment and payment of its claim.

64. The Insurance Company breached the implied covenant of good faith and
fair dealing by denying 5205 the benefits and entitlements it reasonably expected to receive
under the Policy. Among other things, the Insurance Company: failed to pay 5205’s claim
without a reasonable basis; failed to promptly pay portions of 5205’s claim that the Insurance

Company did not dispute or did not have a reasonable basis not to dispute; failed to timely or

GADoes\5205 Lincolnicgals\Complaint.docx

 
18

19

20

21

22

23

22

 

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 13 of 16

reasonably investigate, process, and adjust 5205’s claim; changed its position without a
reasonable basis for doing so; provided false information and assurances to 5205; reserved
rights without a reasonable basis for doing so; failed to adequately staff its claims department
or train its adjusters; and forced Policyholder to file a lawsuit in order to obtain payment.

65. The Insurance Company’s breaches of the covenant of good faith and fair
dealing have caused 5205 to suffer direct and consequential damages in a principal amount to
be proven at trial, but in no event less than $241,499.94,

66. Asaresult of the Insurance Company’s breaches of the covenant of good
faith and fair dealing, 5205 is entitled to judgment against the Insurance Company in a principal
amount to be proven at trial but in no event less than $241,499.94, plus accrued and accruing
interest from the date due until paid.

67, 5205 is entitled to an award of attorneys’ fees and costs under A.R.S. §§
12-341 and 12.341.01

THEREFORE, 5205 demands the following relief against the Insurance
Company:

A. Judgment in a principal amount to be proven at trial but in no event less
than $241,499.94, together with accrued and accruing interest from the date due until paid;

B, Judgment for 5205’s attorneys’ fees and costs; and

a All other relief the Court deems appropriate.

THIRD CLAIM FOR RELIEF
(insurance Bad Faith)

68. 5205 incorporates its allegations above as if fully set forth herein.

12

G:\Docs\5205 Lincoin\legals\Complaint.docx

 
10

1]

18

19

20

21

22

23

24

25

 

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 14 of 16

69. This count is a tort claim for the Insurance Company’s bad faith.

70. Under Arizona law, an insurance company owes its policyholders a duty of
good faith and fair dealing.

71. Under Arizona law, an insurance company must immediately conduct an
adequate investigation; act reasonably in evaluating a claim; act promptly in paying a legitimate
claim; do nothing that jeopardizes an insured’s security under the policy; not force an insured to
go through needless adversarial hoops to achieve its rights under the policy; and not lowball
claims or delay claims hoping that the insured will settle for less.

72. The Insurance Company committed bad faith by failing to reasonably
process and pay 5205’s claim without a reasonable basis for doing so. Among other things, the
Insurance Company: failed to pay 5205’s claim without a reasonable basis; failed to promptly
pay portions of 5205’s claim that the Insurance Company did not dispute or did not have a
reasonable basis not to dispute; failed to timely or reasonably investigate, process, and adjust
5205’s claim; changed its position without a reasonable basis for doing so; provided false
information and assurances to 5205; reserved rights without a reasonable basis for doing so;
failed to adequately staff its claims department or train its adjusters; and forced Policyholder to
file a lawsuit in order to obtain payment

73. The Insurance Company did not have a reasonable basis for its conduct,
which the Insurance Company knew or recklessly disregarded.

74, The Insurance Company’s bad faith has caused 5205 to suffer direct and
consequential damages in a principal amount to be proven at trial, but in no event less than

$241,499.94,

13

G\Docs\5205 Lincoln\legals\Complaint.docx!

 
15

16

17

18

19

20

21

22

23

24

25

 

Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 15 of 16

75.  Asaresult of the Insurance Company’s bad faith, 5205 is entitled to
judgment against the Insurance Company in a principal amount to be proven at trial but in no
event less than $241,499.94, together with accrued and accruing interest from the date due until
paid.

76. 5205 is entitled to an award of punitive damages against the Insurance
Company because it consciously disregarded 5205’s rights under the Policy and the substantial
likelihood 5205 would be harmed by the Insurance Company’s actions.

77. 5205 is entitled to an award of attorneys’ fees and costs under A.R.S. §§
12-341 and 12.341.01.

THEREFORE, 5205 demands the following relief against the Insurance
Company:

A, Judgment in a principal amount to be proven at trial but in no event less
than $241,499.94, together with accrued and accruing interest from the date due until paid;

B. Judgment for 5205’s attorneys’ fees and costs; and

C. All other relief the Court deems appropriate.

RESPECTFULLY SUBMITTED this 20th day of August, 2019,

HOLPEW WILLITS PLC

    

arry A. Willits
Nelson A. F. Mixon
Attorneys for 5205 Lincoln, LLC

GADocs\5205 Lincoln\icgals\Complaint.docx

 
Case 2:19-cv-05218-JJT Document 1-3 Filed 09/18/19 Page 16 of 16

JEFF FINE
CLERK OF THE SUPERIOR COURT
MARICOPA COUNTY: ARTZONR
WWW. CLERKOFCOURT .MARTCOPA, G0Y

Loc: GOLO350 OPH 63005

Description Bry  Arount
mete PAPE CUCOTS-OLIB1B ~~~
DIVIL NEW CORPLAINT QOL 355.00

 

 

SUP TOTAL 3.00
TOTAR ANQUNT DUE 2.00
CHEEK 255) od. 00

THEAL PAID 355.00
CHANGE @.00

 

 

hate 06/20/2019 Time 10:49:53
Recelprk 27376903

AZ PREBIER / S205 LINCOLN Y QMNERS

Keep TALS Recalpt For Your Records
